Exhibit 10.1

 

LIMITED WAIVER AND AGREEMENT

 

THIS LIMITED WAIVER AND AGREEMENT, dated as of February 14, 2005 (this
“Agreement”), is made among MQ ASSOCIATES, INC., a Delaware corporation
(“Holdings”), MEDQUEST, INC., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement referred to below) identified on the
signature pages hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 


RECITALS

 

A.            Holdings, the Borrower, the Lenders, Chase Lincoln First
Commercial Corporation, as Syndication Agent, Wachovia and General Electric
Capital Corporation, as Co-Documentation Agents, and Wachovia, as Administrative
Agent, are parties to an Amended and Restated Credit Agreement, dated as of
September 3, 2003 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), providing for the availability of certain
credit facilities to the Borrower upon the terms and conditions set forth
therein.  Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

 

B.            Holdings and the Borrower have advised the Administrative Agent
and the Lenders that (i) the Borrower may be required to make certain writedowns
of accounts receivable that will result in charges against income for 2004
and/or potentially prior periods, certain information regarding which has been
furnished to the Administrative Agent and the Lenders (the “Accounting Matter”),
(ii) although the amount and timing of such charges has not been ascertained,
the Borrower has determined that, as a consequence of the Accounting Matter, one
or more Defaults and/or Events of Default may have occurred and may be
continuing with respect to (x) the financial covenants contained in Section 7.1
of the Credit Agreement as of and for the period ended December 31, 2004 and/or
such prior periods and/or (y) representations and warranties made or deemed made
by Holdings and the Borrower concerning the financial statements and other
information previously provided by Holdings and the Borrower to the
Administrative Agent and Lenders relating to such periods (all such Defaults
and/or Events of Default, together with any Defaults and/or Events of Default
that may have occurred and be continuing as a result of the failure to give
notice of any such Default and/or Event of Default or any representation or
warranty made or deemed made by Holdings and the Borrower that no such Default
or Event of Default has occurred, collectively, the “Specified Defaults”), and
(iii) because the Borrower has not completed its investigation and determination
with respect to the Accounting Matter, the Borrower is not able to deliver
Projections with respect to the 2005 fiscal year (the “2005 Projections”) to the
Administrative Agent and the Lenders by February 14, 2005, and as a result of
such failure a Default has occurred under Section 6.2(c) of the Credit Agreement
(the “Section 6.2(c) Default”) which, if not cured or waived by the Required
Lenders within 30 days following notice from the Administrative Agent or the
Required Lenders, will become an Event of Default.

 

C.            Holdings and the Borrower have requested that the Required Lenders
agree (i) to temporarily waive the Specified Defaults in order to allow certain
borrowings under the Credit Agreement and (ii) to permanently waive the
Section 6.2(c) Default and extend the deadline for

 

--------------------------------------------------------------------------------


 

delivery of the 2005 Projections.  The Required Lenders have agreed to grant
such waivers and make such extension upon the terms and conditions set forth
herein.

 


STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.             WAIVERS.  IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS MADE BY HOLDINGS AND THE BORROWER IN THIS AGREEMENT, EACH OF THE
LENDERS AND THE ADMINISTRATIVE AGENT HEREBY:


 

(A)           TEMPORARILY (I) WAIVES THE SPECIFIED DEFAULTS AND (II) AGREES
THAT, FOR PURPOSES OF SECTION 2(C) HEREOF AND, SOLELY IN CONNECTION WITH ANY
BORROWING OF REVOLVING LOANS OR SWINGLINE LOANS AS PERMITTED UNDER CLAUSE (2)
BELOW, FOR PURPOSES OF SECTION 5.2(A) OF THE CREDIT AGREEMENT, ANY EFFECT THAT
THE ACCOUNTING MATTER HAS HAD OR MAY HAVE ON ANY FINANCIAL STATEMENTS OR OTHER
INFORMATION OF THE BORROWER AND ITS SUBSIDIARIES PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OR ANY RELATED REPRESENTATIONS AND
WARRANTIES MADE OR DEEMED MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN
DOCUMENTS SHALL BE DISREGARDED; PROVIDED THAT (1) SUCH WAIVER AND AGREEMENT IS
EFFECTIVE ONLY UNTIL, AND SHALL EXPIRE AUTOMATICALLY UPON, THE EARLIER TO OCCUR
OF (X) MARCH 31, 2005 AND (Y) DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE
AGENT AND THE LENDERS OF AUDITED FINANCIAL STATEMENTS FOR THE 2004 FISCAL YEAR
AS REQUIRED BY SECTION 6.1(A) OF THE CREDIT AGREEMENT TOGETHER WITH THE
CERTIFICATES AND OTHER INFORMATION REQUIRED BY SECTIONS 6.2(A) AND 6.2(B) OF THE
CREDIT AGREEMENT, AND (2) AS A CONTINUING CONDITION TO THE EFFECTIVENESS OF SUCH
WAIVER AND AGREEMENT, THE BORROWER AGREES THAT THE AGGREGATE AMOUNT OF ALL
BORROWINGS OF REVOLVING LOANS AND/OR SWINGLINE LOANS MADE, TOGETHER WITH THE
AGGREGATE AMOUNT OF ALL LETTERS OF CREDIT ISSUED, DURING THE PERIOD FROM THE
DATE HEREOF UNTIL THE EXPIRATION OF THE PERIOD IN CLAUSE (1) (EXCLUDING ANY
REVOLVING LOANS TO THE EXTENT THE PROCEEDS THEREOF ARE USED TO REFUND
OUTSTANDING SWINGLINE LOANS) WILL NOT EXCEED $5,000,000; PROVIDED, FURTHER, THAT
THE LIMITED DURATION OF THIS WAIVER AS CONTEMPLATED BY CLAUSE (1) OF THE
FOREGOING PROVISO SHALL NOT BE TAKEN INTO CONSIDERATION WHEN DETERMINING
WHETHER, AT ANY TIME DURING WHICH THIS WAIVER IS EFFECTIVE AS CONTEMPLATED BY
CLAUSE (1) OF THE FOREGOING PROVISO, A SPECIFIED DEFAULT HAS OCCURRED UNDER THE
CREDIT AGREEMENT;

 

(B)           PERMANENTLY WAIVES THE SECTION 6.2(C) DEFAULT; AND

 

(C)           AGREES THAT THE BORROWER SHALL NOT BE REQUIRED TO DELIVER THE 2005
PROJECTIONS TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNTIL THE EARLIER OF
(I) MARCH 31, 2005 AND (II) DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE AGENT
AND THE LENDERS OF AUDITED FINANCIAL STATEMENTS FOR THE 2004 FISCAL YEAR AS
REQUIRED BY SECTION 6.1(A) OF THE CREDIT AGREEMENT.

 


2.             REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE THE
ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT, EACH OF
HOLDINGS AND THE BORROWER HEREBY REPRESENTS AND WARRANTS TO THE LENDERS AS OF
THE DATE HEREOF THAT:

 

2

--------------------------------------------------------------------------------


 

(A)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES
(WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).

 

(B)           AFTER GIVING EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OR
DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(C)           AFTER GIVING EFFECT TO THIS AGREEMENT, EACH OF THE REPRESENTATIONS
AND WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS IS
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS IF
MADE ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE).

 


3.             CONDITIONS OF EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME
EFFECTIVE AS OF THE DATE HEREOF UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF AN
EXECUTED COUNTERPART HEREOF FROM EACH OF HOLDINGS, THE BORROWER AND THE REQUIRED
LENDERS AND AN ACKNOWLEDGMENT AND CONSENT HERETO FROM EACH OF THE SUBSIDIARY
GUARANTORS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


4.             EFFECT OF AGREEMENT.  EACH OF HOLDINGS AND THE BORROWER
UNDERSTANDS THAT THE WAIVER AND AGREEMENT SET FORTH IN SECTION 1(A) HEREOF IS
TEMPORARY IN EFFECT AND THAT UPON THE EXPIRATION OF THE PERIOD REFERRED TO IN
CLAUSE (1) OF SECTION 1(A) HEREOF, ALL OF THE REQUIREMENTS OF SECTION 7.1 OF THE
CREDIT AGREEMENT THAT HAVE BEEN TEMPORARILY WAIVED AS PROVIDED HEREIN (AND NOT
FULFILLED, OR FURTHER WAIVED OR MODIFIED, PRIOR TO SUCH TIME) SHALL, WITHOUT ANY
FURTHER ACTION BY OR NOTICE TO OR FROM THE ADMINISTRATIVE AGENT OR ANY LENDER,
BE AND BECOME IN FULL FORCE AND EFFECT, AND THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED TO THEM UNDER THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, APPLICABLE LAW OR OTHERWISE WITH
RESPECT TO ANY AND ALL SUCH REQUIREMENTS AS THOUGH NO WAIVER HAD BEEN GRANTED
HEREUNDER.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS AGREEMENT SHALL NOT, BY
IMPLICATION OR OTHERWISE, LIMIT, IMPAIR, CONSTITUTE A WAIVER OF, OR OTHERWISE
AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
BORROWER, HOLDINGS OR ANY OTHER LOAN PARTY UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY
OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND
AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING
HEREIN SHALL BE DEEMED TO ENTITLE THE BORROWER, HOLDINGS OR ANY OTHER LOAN PARTY
TO A CONSENT TO, OR A WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF
THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT
CIRCUMSTANCES.  THIS AGREEMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


5.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 


6.             SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


7.             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON,
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO.


 


8.             CONSTRUCTION.  THE HEADINGS OF THE VARIOUS SECTIONS AND
SUBSECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


 


9.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


4

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE EXECUTED
BY THEIR DULY AUTHORIZED OFFICERS AS OF THE DATE FIRST ABOVE WRITTEN.


 


 

 

 

MEDQUEST, INC.

 

 

 

 

 

 

 

 

By:

/s/ GENE VENESKY

 

 

 

 

Name:

Gene Venesky

 

 

 

Title:

Chief Executive Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

 

 

 

By:

/s/ GENE VENESKY

 

 

 

 

Name:

Gene Venesky

 

 

 

Title:

Chief Executive Officer, Secretary and Treasurer

 

 

(signatures continued on following pages)

 

 

Signature Page to Limited Waiver and Agreement

MedQuest, Inc.

 

--------------------------------------------------------------------------------


 

ANDERSON DIAGNOSTIC IMAGING, INC.

 

MOBILE OPEN MRI, INC.

 

 

 

ASHEVILLE OPEN MRI, INC.

 

MRI & IMAGING OF WISCONSIN, INC.

 

 

 

BIOIMAGING AT CHARLOTTE, INC.

 

NORTHEAST COLUMBIA DIAGNOSTIC IMAGING, INC.

 

 

 

BIOIMAGING OF COOL SPRINGS, INC.

 

OCCUPATIONAL SOLUTIONS, INC.

 

 

 

BIOIMAGING AT HARDING, INC.

 

OPEN MRI OF GEORGIA, INC.

 

 

 

CABARRUS DIAGNOSTIC IMAGING, INC.

 

OPEN MRI & IMAGING OF GEORGIA, INC.

 

 

 

CAPE FEAR DIAGNOSTIC IMAGING, INC.

 

OPEN MRI & IMAGING OF RICHMOND, INC.

 

 

 

CAROLINA IMAGING, INC. OF FAYETTEVILLE

 

PALMETTO IMAGING, INC.

 

 

 

CAROLINAS DIAGNOSTIC IMAGING, INC.

 

PHOENIX DIAGNOSTIC IMAGING, INC.

 

 

 

CHAPEL HILL DIAGNOSTIC IMAGING, INC.

 

PIEDMONT IMAGING, INC. (FORSYTH)

 

 

 

CHATTANOOGA DIAGNOSTIC IMAGING, INC.

 

PIEDMONT IMAGING, INC. (SPARTANBURG)

 

 

 

DOTHAN DIAGNOSTIC IMAGING, INC.

 

SOUTH CAROLINA DIAGNOSTIC IMAGING, INC.

 

 

 

FLORIDA DIAGNOSTIC IMAGING CENTER, INC.

 

SUN VIEW HOLDINGS, INC.

 

 

 

GROVE DIAGNOSTIC IMAGING CENTER, INC.

 

TEXAS IMAGING SERVICES OF EL PASO, INC.

 

 

 

ILLINOIS DIAGNOSTIC IMAGING, INC.

 

TRIAD IMAGING, INC.

 

 

 

IMAGING SERVICES OF ALABAMA, INC.

 

TYSON’S CORNER DIAGNOSTIC IMAGING, INC.

 

 

 

KANSAS DIAGNOSTIC IMAGING, INC.

 

VIENNA DIAGNOSTIC IMAGING, INC.

 

 

 

LEXINGTON OPEN MRI, INC.

 

VIRGINIA DIAGNOSTIC IMAGING, INC.

 

 

 

MECKLENBURG DIAGNOSTIC IMAGING, INC.

 

WILLIAM S. WITT, INC.

 

 

 

MEDQUEST ASSOCIATES, INC.

 

WISCONSIN DIAGNOSTIC IMAGING, INC.

 

 

 

MISSOURI IMAGING, INC.

 

 

 

 

 

On behalf of each of the entities listed above:

 

On behalf of each of the entities listed above:

 

 

 

 

 

 

By:

/s/ JOHN K. LUKE

 

 

By:

/s/ JOHN K. LUKE

 

 

Name: John K. Luke

 

 

Name: John K. Luke

 

Title: President

 

 

Title: President

 

--------------------------------------------------------------------------------


 

ATHENS MRI, LLC

 

MEDICAL SCHEDULING OF MISSOURI, LLC

 

 

 

 

 

BIRMINGHAM DIAGNOSTIC IMAGING, LLC

 

MIDTOWN DIAGNOSTIC IMAGING, LLC

 

 

 

 

 

BRIDGETON MRI AND IMAGING CENTER, LLC

 

MONTGOMERY OPEN MRI, LLC

 

 

 

 

 

BRUNSWICK DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF CONYERS, LLC

 

 

 

 

 

BUCKHEAD DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF ALBANY, LLC

 

 

 

 

 

CAPE FEAR MOBILE IMAGING, LLC

 

OPEN MRI & IMAGING OF ATHENS, LLC

 

 

 

 

 

CAPE IMAGING, L.L.C.

 

OPEN MRI & IMAGING OF DOUGLASVILLE, LLC

 

 

 

 

 

CAROLINA MEDICAL IMAGING, LLC

 

OPEN MRI OF ATLANTA, LLC

 

 

 

 

 

CLAYTON OPEN MRI, LLC

 

OPEN MRI OF CENTRAL GEORGIA, LLC

 

 

 

 

 

COASTAL IMAGING, LLC

 

OPEN MRI & IMAGING OF DEKALB, LLC

 

 

 

 

 

CUMMING DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF NORTH FULTON, LLC

 

 

 

 

 

DIAGNOSTIC IMAGING OF ATLANTA, LLC

 

OPEN MRI & IMAGING OF MACON, LLC

 

 

 

 

 

DIAGNOSTIC IMAGING OF GEORGIA, LLC

 

OPEN MRI & IMAGING OF N.E. GEORGIA, LLC

 

 

 

 

 

DIAGNOSTIC IMAGING OF HIRAM, LLC

 

OPEN MRI AND IMAGING OF SNELLVILLE, LLC

 

 

 

 

 

DIAGNOSTIC IMAGING OF MARIETTA, LLC

 

OPEN MRI OF SIMPSONVILLE, LLC

 

 

 

 

 

DULUTH DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF RICHMOND, LLC

 

 

 

 

 

DULUTH CT CENTER, LLC

 

RICHMOND WEST END DIAGNOSTIC IMAGING, LLC

 

 

 

 

 

DURHAM DIAGNOSTIC IMAGING, LLC

 

SIMPSONVILLE OPEN MRI, LLC

 

 

 

 

 

EAST COOPER DIAGNOSTIC IMAGING, LLC

 

ST. PETERS MRI & IMAGING CENTER, LLC

 

 

 

 

 

FARMFIELD DIAGNOSTIC IMAGING, LLC

 

TOWN & COUNTRY OPEN MRI, LLC

 

 

 

 

 

FORT MILL DIAGNOSTIC IMAGING, LLC

 

TRICOM DIAGNOSTIC IMAGING, LLC

 

 

 

 

 

HAPEVILLE DIAGNOSTIC IMAGING, LLC

 

WEST ASHLEY DIAGNOSTIC IMAGING, LLC

 

 

 

 

 

IMAGING CENTER OF CENTRAL GEORGIA, LLC

 

WEST PACES DIAGNOSTIC IMAGING, LLC

 

 

 

 

 

JACKSONVILLE DIAGNOSTIC IMAGING, LLC

 

WOODSTOCK DIAGNOSTIC IMAGING, LLC

 

 

 

 

 

KIRKWOOD MRI AND IMAGING CENTER, LLC

 

 

 

 

 

 

 

On behalf of each of the entities listed above:

 

On behalf of each of the entities listed above:

 

 

 

 

 

 

By:

/s/ JOHN K. LUKE

 

 

By:

/s/ JOHN K. LUKE

 

 

Name: John K. Luke

 

 

Name: John K. Luke

 

Title: Manager

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

 

OPEN MRI OF MYRTLE BEACH, LLC

 

 

OPEN MRI & IMAGING OF FLORENCE,
LLC

 

 

 

 

 

By: Palmetto Imaging, Inc., as sole member of
each of the entities listed above

 

 

 

 

 

 

 

 

By:

/s/ JOHN K. LUKE

 

 

 

Name:

John K. Luke

 

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a
Lender

 

 

 

 

 

 

 

 

By:

/s/ LEANNE S. PHILLIPS

 

 

 

Name: Leanne S. Phillips

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

 

CHASE LINCOLN FIRST COMMERCIAL
CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ DAWN LEE LUM

 

 

 

Name: Dawn Lee Lum

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ STEVE J. WARNER

 

 

 

Name: Steve J. Warner

 

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

 

By:

/s/ WILFRED V. SAINT

 

 

 

Name: Wilfred V. Saint

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ RICHARD L. TAVROW

 

 

 

Name: Richard L. Tavrow

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

 

FRANKLIN FLOATING RATE TRUST

 

 

 

 

 

 

 

 

By:

/s/ RICHARD HSU

 

 

 

Name: Richard Hsu

 

 

 

Title: Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

FRANKLIN FLOATING RATE MASTER
SERIES

 

 

 

 

 

 

 

 

By:

/s/ RICHARD HSU

 

 

 

Name: Richard Hsu

 

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

 

FRANKLIN FLOATING RATE DAILY ACCESS
FUND

 

 

 

 

 

 

 

 

By:

/s/ RICHARD HSU

 

 

 

Name: Richard Hsu

 

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

 

FRANKLIN CLO I, LIMITED

 

 

 

 

 

 

 

 

By:

/s/ DAVID ARDINI

 

 

 

Name: David Ardini

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

 

FRANKLIN CLO IV, LIMITED

 

 

 

 

 

 

 

 

By:

/s/ DAVID ARDINI

 

 

 

Name: David Ardini

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------